Citation Nr: 0828389	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964, and from May 1964 to April 1973.  

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

The veteran's service medical records show that in June 1972, 
the veteran was treated at Brooke General Hospital, Fort Sam 
Houston, Texas, after he attempted to commit suicide by 
taking medications while awaiting a medical discharge for a 
seizure disorder.  The reports note that he was unhappy about 
his medical discharge, and that he had recently discovered 
that his wife was having an affair.  The diagnoses noted 
acute poisoning ingestion, and acute adult situational 
reaction.  Other reports note a personality disorder with 
dissociative component, and that the veteran reported a 
history of an injury in 1967 when he was thrown against a 
desk.  A Medical Board report, dated in January 1973, notes 
that the veteran had a brief hospitalization in June 1972 as 
a psychiatric patient following an acute situational reaction 
manifested by symptoms that included depression, and a 
suicide attempt, with no apparent sequalae.  The report 
states that he had been followed by the neurology clinic 
since July 1971 for "nocturnal spells of apparent 
unconsciousness" during which time his wife described a 
thrashing about in bed with some tonic-clonic activity.  
 
The post-service medical evidence consists of June 1973 and  
August 1980 VA examination reports, and VA and non-VA 
reports, dated between 1990 and 2008.  The June 1973 VA 
psychiatric examination report shows a diagnosis of adult 
situational reaction (June 1972), history of, not now found.  
The August 1980 VA examination report contains a diagnosis of 
idiopathic seizure disorder.  The next relevant evidence is 
dated in 2004, specifically, a Vet Center report showing a 
diagnosis of PTSD, and subsequent VA examination and progress 
notes show that the veteran began receiving treatment for 
psychiatric symptoms at that time, with diagnoses that 
included PTSD, and MDD (major depressive disorder).  
Therefore, the veteran has a current diagnosis of PTSD.  

With regard to the veteran's service personnel records, an 
extract from the veteran's personnel file ( DA Form 20) 
("extract") indicates the following: the veteran served in 
Vietnam between July 14, 1969 and July 13, 1970; while 
serving in Vietnam, the veteran's principle duty was 
administrative specialist for the 516th Personnel Service 
Company ("516th PSC"), USARPAC (from August 6, 1969 to 
November 10, 1969), and Training Directorate, Headquarters, 
MACV (Military Assistance Command, Vietnam) (from November 
10, 1969 to July 13, 1970); during his time in Vietnam, the 
veteran's duty MOS (military occupation specialty) was 71L40.  

The DA Form 20 lists four campaigns during service in 
Vietnam, and states that he served at Fort Sam Houston, 
Texas, between August 17, 1970 and February 29, 1972, during 
which time his units are listed as: the Headquarters Company, 
USAG, the 5th Med Depot, the USA Pers Con FAC, HHC 
(headquarters and headquarters company) TUSAMEDTC, and HQS 
TUSAMEDTRC.  His principal duties during this time were 
listed as administrative specialist (August 1970 to October 
1971), and military policeman (October 1971 to February 
1972).  He then had service in Germany, followed by service 
at Fort Sam Houston as of May 23, 1972, until his separation 
from service; while at Fort Sam Houston, his principal duty 
is listed as "patient," at MHC (presumably "mental health 
clinic") BGH (Brooke General Hospital) BAMC.  Duty MOS's at 
all times while at Fort Sam Houston are listed as 71L40, with 
the exception of the time spent as a military policeman 
(95B40).  

The veteran's discharge (DA Form 214) shows that his awards 
and decorations include the Bronze Star Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal; it states that 
he served in Vietnam from July 14, 1969 to July 14, 1970, and 
that his MOS was administrative specialist (71L40).  

The Board first finds that the evidence does not show that 
the veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, the evidence does not 
show, and the veteran does not assert, that his Bronze Star 
Medal was awarded based on combat, and there is no indication 
that it was accompanied by a "V" device (for valor).  
Furthermore, although the veteran's personnel file lists four 
campaigns, the nature and extent of the veteran's 
participation in these operations is not described, and the 
Board declines to afford these entries the same weight as the 
commendations or awards evincing combat.  Id.  To the extent 
that these notations show that the veteran was present in a 
combat zone, the U.S. Court of Appeals for Veterans Claims 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a finding of participation in combat is of less 
weight than the evidence against such a finding.  The Board 
therefore finds that the veteran did not participate in 
"combat" for the purposes of the combat presumption.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor(s) must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The veteran asserts that he has PTSD due to stressors 
witnessed in Vietnam, as well as after Vietnam, while on duty 
in the United States.  He asserts that during service in 
Vietnam, he had processed orders for other soldiers who were 
arriving, and leaving, Vietnam, some of whom were sent into 
combat, and that he began feeling guilty after watched dead 
and wounded soldiers being driven in ambulances past his 
base.  He further asserts that between August 1970 and March 
1971, he served as NCOIC (noncommissioned office in charge) 
of a burial detail at Fort Sam Houston, Texas, during which 
time he assisted in six to ten burials per day, to include 
presenting flags to families of the deceased.  During his 
April 2008 hearing, he provided testimony only as to these 
two stressors.  

The veteran claimed two other stressors on another occasion.  
Specifically, in a statement, dated in October 2006, the 
veteran asserted that he was fired at while acting as a 
courier, driving near Monkey Mountain, and Marble Mountain, 
and that no one was ever hit.  He also asserted that sometime 
between May or June of 1970, while driving between Vung Tau 
and Saigon, his vehicle was hit with four bullets and had to 
be towed.  

A statement from A.S., dated in August 2005, shows that the 
author asserts that he (the author) was attached to the 
garrison at Fort Sam Houston between April 1971 and August 
1975, and that personnel were assigned additional duties to 
the Casualty Assistance Office, where duties included burial 
detail, flag raising and presentation of colors to various 
civilian groups.  He states that the veteran was "also 
detailed to instruct personnel on these additional duties."  

A statement from the veteran's wife, dated in August 2005, 
essentially asserts that the veteran began displaying 
psychiatric symptoms during service, and that his duties 
while in the United States included participation in burial 
details.  

As an initial matter, the Board finds that the veteran is not 
a credible historian.  On at least three occasions, he 
asserted to VA health care providers that he was knocked 
unconscious during a rocket attack.  See January 2005 VA 
psychiatric examination report; VA progress notes, dated in 
April and August of 2006.  However, the service medical 
records do not show that he was ever treated for an injury 
due to a rocket attack, let alone a head injury (the only 
head injury noted in service medical records was an injury in 
1967 when he struck his head against the edge of a desk), and 
the post-service medical records do not show that the veteran 
ever reported a history of such head trauma at any time prior 
to 2005.  This stressor does not appear in either his 
December 2004 stressor statement or October 2006 stressor 
statement.  Furthermore, neither of the two stressors first 
raised in the October 2006 statement, nor the claimed rocket 
attack injury, were claimed during the veteran's April 2008 
hearing.  In addition, an April 2006 VA progress note 
indicates that the veteran reported that he participated in 
"actual combat."  However, as previously discussed, the 
Board has determined that he did not participate in combat.  
Finally, as discussed infra, the Board had determined that 
the evidence does not show that any of his claimed stressors 
are verified.  In summary, the veteran's claimed stressors 
are inconsistently reported, uncorroborated, and contradicted 
by service records, and service medical records, to such a 
degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).   

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  The Court 
has held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  In a memorandum, dated in February 2008, the 
RO's Joint Services Records Research Center coordinator 
determined that the information provided by the veteran was 
insufficient to warrant an attempt at verification.  See M21-
1MR, Part IV.ii.1.D.16.  With regard to the claimed stressor 
involving watching ambulances drive past his base, no 
reasonably specific time frames were provided, there is no 
evidence indicating that his witnessing of such incidents 
would ever have been documented, and these incidents appear 
to be anecdotal events that are not capable of verification.  
See M21- 1MR, Part IV.ii.1.D.15.a. (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  

In this case, the veteran has failed to provide VA with 
reasonably specific details of the claimed stressor.  See 
M21-1MR, Part III.iv.4.H.32.j.  Accordingly, as this claimed 
stressor is not capable of being documented, it may not serve 
as a basis for a grant of his claim.  With regard to the 
stressor involving participation as NCOIC of a burial detail 
for approximately eight months, this is not verified by the 
veteran's service records, which state that he was an 
administrative specialist (MOS number "71L40") while at 
Fort Sam Houston, with the exception of about four months of 
duty as a military policeman.  Although the Board has 
considered the lay statement from A.S., this statement does 
not explicitly state that the veteran participated in burial 
details, rather, it states that he was detailed to "instruct 
personnel" on such duties.  It is unaccompanied by any other 
indicia of reliability, and contrary to the author's 
statement, there is no record showing that the veteran ever 
served with a Casualty Assistance Office.  Therefore, this 
statement is insufficiently probative to warrant a 
determination that this stressor is verified.  Finally, with 
regard to the two stressors claimed in October 2006, the 
veteran has not asserted that a report was ever filed, or 
provided names of participants, or specific locations, and 
these incidents also appear to be anecdotal events that are 
not capable of verification.  Id.  In summary, there is no 
evidence in the veteran's personnel file, or the other 
evidence of record, that is sufficient to corroborate the 
claimed stressors, and the Board finds that the claimed 
stressors are not verified.  The Board has therefore 
determined that the evidence does not warrant the conclusion 
that the claimed stressors have been verified.  

The veteran has argued that his convulsive symptoms during 
service, which were associated with a seizure disorder by 
service medical personnel, were, in fact, symptoms of PTSD.  
However, there is no competent evidence of this.  The service 
medical records show that the veteran was afforded extensive 
treatment for seizures.  He was found to have an abnormal 
electroencephalogram (EEG), and a March 1973 report from the 
Chief, Neurology Service, states, "This patient has been 
seen by three staff members of this Service, all of whom have 
concluded that he is indeed suffering from a seizure 
disorder."  He was determined to be unfit for duty due to 
seizures, and service connection is currently in effect for 
grand mal epilepsy.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that PTSD was 
caused by service.  However, as it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  In this case, the veteran has not sufficiently 
identified a claimed stressor such that an attempt at 
verification is warranted.  Therefore, his contentions are 
insufficient to warrant a grant of the claim.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in December 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded an examination, however, an 
etiological opinion has not been obtained. Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's PTSD claim has been denied 
because it is not shown that the veteran engaged in combat, 
and because the veteran has been found not to be credible, 
and he has not sufficiently identified a claimed stressor.  
Given the foregoing, the claim cannot be granted as a matter 
of law, and the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the claim cannot be granted absent proof of 
participation in combat, and/or a verified stressor.  The 
Board therefore concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied. 


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


